16‐4133‐pr                                                   
     Stuckey v. United States                             




 1                                       In the
 2              United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                         
 6                             August Term, 2017 
 7                               No. 16‐4133‐pr 
 8                                         
 9                               SEAN STUCKEY, 
10                             Petitioner‐Appellant, 
11                                         
12                                       v. 
13                                         
14                         UNITED STATES OF AMERICA 
15                            Respondent‐Appellee.* 
16                           
17                                         
18                 Appeal from the United States District Court 
19                   for the Southern District of New York. 
20                   No. 16‐cv‐1787 — J. Paul Oetken, Judge. 
21                                         
22                                         
23                         ARGUED: SEPTEMBER 29, 2017 
24                         DECIDED: DECEMBER 20, 2017 
25                                         
26                                         




      The Clerk of Court is directed to amend the caption as set forth above. 
     *
                                                                                      DRAFT 
                                                            




 1        Before: CHIN and DRONEY, Circuit Judges, and RESTANI, Judge.** 
 2                             
 3           
 4          Appeal  from  a  judgment  of  the  United  States  District  Court 
 5   for the Southern District of New York (Oetken, J.) denying a motion 
 6   filed  pursuant  to  28  U.S.C  §  2255,  and  upholding  Petitioner’s 
 7   sentence under  the  Armed Career  Criminal Act  (ACCA).  Petitioner 
 8   contends  that  his  prior  convictions  under  subsections  (3)  and  (4)  of 
 9   the New York first degree robbery statute, N.Y. Penal Law § 160.15, 
10   do not categorically qualify as violent felonies under the ACCA. We 
11   conclude that Petitioner’s convictions satisfy the intent requirement 
12   for  ACCA  predicate  offenses  under  the  ACCA’s “elements”  clause. 
13   Accordingly, we AFFIRM the judgment of the district court. 
14                             
15                                        
16                                MATTHEW  B.  LARSEN,  Federal 
17                                Defenders  of  New  York,  New  York, 
18                                NY, for Petitioner‐Appellant. 
19                                      
20                                NICHOLAS  FOLLY,  Assistant  United 
21                                States  Attorney  (Margaret  Garnett, 
22                                Assistant  United  States  Attorney,  of 
23                                counsel),  for  Joon  H.  Kim,  Acting 
24                                United  States  Attorney  for  the 
25                                Southern District of New York, New 
26                                York, NY, for Respondent‐Appellee. 

27    



       Jane A. Restani, Judge for the United States Court of International Trade, sitting 
     **

     by designation. 
                                                                                                                                                                  
                                                                                                                                                     




 1   DRONEY, Circuit Judge: 

 2           In  2007,  Sean  Stuckey  was  convicted  in  the  United  States 

 3   District Court for the Southern District of New York of possession of 

 4   a handgun by a previously convicted felon in violation of 18 U.S.C. 

 5   §§  922(g)(1)  and  924(e).  At  sentencing,  the  district  court  imposed  a 

 6   sentence  of  188  months  and  ten  days’  imprisonment.  Part  of  that 

 7   sentence  was  the  mandatory  minimum  sentence  of  180  months 

 8   required  by  the  Armed  Career  Criminal  Act  (ACCA),  18  U.S.C. 

 9   § 924(e).  The  ACCA  requires  such  a  sentence  for  violations  of  18 

10   U.S.C. § 922(g)(1) if the defendant has three previous convictions in 

11   state  or  federal  court  for  “serious  drug  offense[s]”  or  “violent 

12   felon[ies].”1 18 U.S.C. § 924(e)(1).  

13           In  2016,  Stuckey  filed  a  motion  in  the  district  court  under  28 

14   U.S.C.  §  2255  to  “vacate,  set  aside,  or  correct”  his  sentence,  relying 

15   on  recent  Supreme  Court  decisions  that  narrowed  the  types  of 

     1 18  U.S.C.  §  922(g)(1)  provides  for  a  maximum  sentence  of  incarceration  of  ten 
     years, and no mandatory minimum. See 18 U.S.C. §§ 922(g), 924(a)(2). 



                                                 3
                                                                                                                                                                
                                                                                                                                                   




 1   crimes that qualify as predicate offenses under the ACCA. 28 U.S.C. 

 2   § 2255(a). 

 3          In  the  district  court’s  proceedings  concerning  his  §  2255 

 4   motion,  Stuckey  contended  that  two  of  his  prior  first  degree  New 

 5   York  robbery  convictions  were  not  violent  felonies  under  the 

 6   ACCA. 2  Stuckey  argued  that  under  Leocal  v.  Ashcroft,  543  U.S.  1 

 7   (2004),  a  defendant  must  intend  the  degree  of  “physical  force” 

 8   required  by  18  U.S.C.  §  924(e)(2)(B)(i)  for  the  penalties  imposed  by 

 9   the ACCA to apply. Stuckey reasoned that his prior New York first 

10   degree  robbery  convictions  cannot  categorically  qualify  as  violent 

11   felonies  under  the  ACCA  because  New  York  law  imposes  strict 

12   liability on accomplices who do not engage in the particular conduct 

13   that elevates the statutory offense to a first degree robbery. 




     2 Stuckey  conceded  that  his  third  prior  conviction,  for  second  degree  assault 
     under New York law, see N.Y. Penal Law § 120.05, qualified as a violent felony 
     under the ACCA. 



                                               4
                                                                                                                                                           
                                                                                                                                              




 1          The  district  court  rejected  this  argument,  concluding  that  the 

 2   robbery  statute’s  intent  requirement  satisfies  Leocal’s  intent 

 3   requirement  without  the  need  for  additional  proof  that  the 

 4   defendant  intended  to  commit  the  aggravating  acts  necessary  to 

 5   elevate the crime to first degree robbery. We agree with the district 

 6   court  that  the  intent  requirement  for  an  offense  to  qualify  as  an 

 7   ACCA  predicate  was  satisfied  by  Stuckey’s  two  prior  first  degree 

 8   robbery convictions. Accordingly, we AFFIRM the judgment of the 

 9   district court.  

10                                BACKGROUND 

11          In  March  2006,  Sean  Stuckey  was  on  New  York  state  parole 

12   and visited his parole office to report that he was having a “problem 

13   in  his  neighborhood.”  United  States  v.  Stuckey,  No.  06‐cr‐339,  2007 

14   WL 2962594, at *2 (S.D.N.Y. Oct. 10, 2007). Because his parole officer 

15   was not able to see him at that time, the officer visited Stuckey that 

16   evening  at  his  rented  room  in  the  Bronx.  Id.  During  the  visit,  the 




                                           5
                                                                                                                                                            
                                                                                                                                               




 1   officer entered Stuckey’s room and saw a loaded handgun on top of 

 2   Stuckey’s nightstand,  in  violation  of  his  parole  conditions.  Id.  at  *3. 

 3   Officers  from  the  New  York  City  Police  Department  arrived  and 

 4   took  Stuckey  into  custody.  Id.  Stuckey  was  then  indicted  in  the 

 5   United  States  District  Court  for  the  Southern  District  of  New  York 

 6   for possession of a handgun and ammunition by a felon, in violation 

 7   of 18 U.S.C. § 922(g)(1) and § 924(e)(1). Id. at *6. He was found guilty 

 8   on July 30, 2007, following a jury trial. Id.  

 9          At  his  sentencing  on  January  10,  2008,  the  district  court 

10   (Patterson,  Jr.,  J.)  sentenced  Stuckey  to  188  months  and  10  days’ 

11   imprisonment,  applying  the  mandatory  minimum  of  180  months 

12   required  by  the  ACCA,  18  U.S.C.  §  924(e)(1).  At  the  time,  Stuckey 

13   did  not  contest  that  three  of  his  prior  New  York  state  convictions 

14   (one  for  second  degree  assault  and  two  for  separate  first  degree 

15   robberies)  subjected  him  to  enhanced  penalties  as  an  armed  career 

16   criminal.  The  court  determined  that  Stuckey  was  subject  to  the 




                                            6
                                                                                                                                                           
                                                                                                                                              




 1   mandatory minimum sentence because these three prior convictions 

 2   counted as violent felonies under 18 U.S.C. § 924(e)(2)(B).  

 3          Following his conviction and sentencing, Stuckey appealed to 

 4   this Court. On appeal, Stuckey raised various arguments regarding 

 5   his  competency,  the  suppression  and  admission  of  evidence,  the 

 6   constitutionality  of  18  U.S.C.  §  922(g),  the  lawfulness  of  the  ACCA 

 7   after  Apprendi  v.  New  Jersey,  530  U.S.  466  (2000),  and  the  district 

 8   court’s consideration of the 18 U.S.C. § 3553(c) sentencing factors. He 

 9   did not challenge the treatment of his prior New York convictions in 

10   calculating his sentence under the ACCA. We affirmed. United States 

11   v. Stuckey, 317 F. App’x 48 (2d Cir. 2009) (summary order). In 2016, 

12   Stuckey  filed  his  motion  under  28  U.S.C.  §  2255  to  vacate  his 

13   sentence. 

14          During  his  hearing  before  the  district  court  on  his  § 2255 

15   motion,  Stuckey  argued  that  recent  Supreme  Court  decisions 

16   rendered  his  two  previous  first  degree  robbery  convictions  not 




                                           7
                                                                                                                                                          
                                                                                                                                             




 1   violent  felonies  under  the  ACCA.  The  district  court  (Oetken,  J.) 

 2   denied the motion, holding that the two New York state first degree 

 3   robbery  convictions  were  violent  felonies  under  the  ACCA. 

 4   Following  that  decision,  the  district  court  issued  a  certificate  of 

 5   appealability. App. 56. This appeal followed.  

 6                                DISCUSSION 

 7         On  appeal,  Stuckey  argues  that  his  New  York  first  degree 

 8   robbery  convictions  are  not  categorically  violent  felonies  under  the 

 9   ACCA  because  he  must  have  personally  intended  the  particular 

10   enhanced conduct under the two subsections of the New York first 

11   degree robbery statute under which he was convicted to qualify the 

12   convictions  as  ACCA  predicates.  Stuckey  relies  on  two  Supreme 

13   Court precedents: Leocal v. Ashcroft, 543 U.S. 1 (2004), which requires 

14   a threshold level of intent for ACCA predicate crimes, and Johnson v. 

15   United States, 559 U.S. 133 (2010), which clarifies the degree of force 

16   necessary  for  an  ACCA  predicate.  “We  review  de  novo  the  district 




                                          8
                                                                                                                                                             
                                                                                                                                                




 1   court’s determination of whether a prior offense is a ‘violent felony’ 

 2   under  the  ACCA,”  United States v. Lynch,  518  F.3d  164,  168  (2d  Cir. 

 3   2008),  and  conclude  that  Stuckey’s  first  degree  robbery  convictions 

 4   satisfy the ACCA’s intent requirement.  

 5   I.     New York First Degree Robbery  

 6          The  New  York  robbery  statute  sets  forth  the  following  as  to 

 7   the aggravating circumstances that elevate the offense to first degree 

 8   robbery:  

 9          A person is guilty of [first degree] robbery . . . when he 
10          forcibly  steals  property  and  when,  in  the  course  of  the 
11          commission  of  the  crime  .  .  .  he  or another participant  in 
12          the  crime:  1)  Causes  serious  physical  injury  to  any 
13          person  who  is  not  a  participant  in  the  crime;  or  2)  Is 
14          armed  with  a  deadly  weapon;  or  3)  Uses  or  threatens 
15          the  immediate  use  of  a  dangerous  instrument;  or 
16          4) Displays what appears to be a . . . firearm . . . . 
17    
18   N.Y.  Penal  Law  §  160.15  (emphasis  added).  Both  Stuckey  and  the 

19   government  agree  that  the  statute  does  not  require  that  all  co‐

20   participants  in  the  robbery  commit  the  particular  aggravating 

21   conduct  in  order  to  be  convicted  of  the  crime;  only  one  of  the  co‐


                                            9
                                                                                                                                                                   
                                                                                                                                                      




 1   participants needs to have committed the aggravating conduct.3 See 

 2   Appellee’s Br. 25.  

 3           The New York Court of Appeals explained the statute’s intent 

 4   requirement  in  People v. Miller,  661  N.E.2d  1358  (N.Y.  1995).  There, 

 5   the court drew a distinction between the “core robbery offense” and 

 6   the  aggravating  circumstances  necessary  for  a  first  degree  robbery. 

 7   661  N.E.2d  at  1362.4 To  prove  the  “core  robbery  offense,”  the  state 

 8   must  establish  “[t]he  culpable  mental  state.”  Id.  Under  the  statute, 

 9   “[i]t  is  the  robber’s  intent  .  .  .  to  permanently  deprive  the  victim  of 

10   property by compelling the victim to give up property or quashing 

11   any  resistance  to  that  act  that  is  prohibited  by  law.”  Id. In  contrast, 

12   “strict liability attaches to an aggravating circumstance.” Id. at 1363. 



     3 First degree robbery is a class B felony under New York law, N.Y. Penal Law § 
     160.15,  while  second  degree  robbery  is  a  class  C  felony,  id.  § 160.10.    Class  B 
     felonies provide for imprisonment up to 25 years, while class C felonies provide 
     for up to 15 years’ imprisonment. N.Y. Penal Law § 70.00(2). 

     4 In Miller, the New York Court of Appeals dealt with subsection (1) of the first 
     degree  robbery  statute,  which  requires  serious  injury  to  a  victim.  661  N.E.2d  at 
     1360. 



                                                  10
                                                                                                                                                                  
                                                                                                                                                     




 1   The  statute  “imposes  [this]  strict  liability”  where  “an  attendant 

 2   circumstance  to  the  robbery  [occurs]  .  .  .  ,  subjecting  the  robber  to 

 3   harsher      punishment         because         of         the         additional                  grievous 

 4   consequences  produced  by  the  intended  forcible  taking.”  Id.  at 

 5   136263. 

 6           Here,  Stuckey  was  convicted  of  the  New  York  first  degree 

 7   robbery  statute  twice:  once  under  subsection  (3),  and  once  under 

 8   subsection  (4).5 Thus,  we  must  determine  whether  a  conviction  for 

 9   these  particular  offenses—which  require  the  use,  threat,  or  display 

10   of  a  dangerous  instrument  or  firearm—satisfies  the  intent 

11   requirement for ACCA predicates for all of the crime’s participants 

12   in light of the strict liability component of the statute. 



     5 Stuckey  initially  argued  that  his  convictions  were  not  crimes  of  violence 
     because the government had not shown under which subsections of New York’s 
     first  degree  robbery  statute  he  was  convicted.  However,  the  government  then 
     produced certificates of disposition clarifying that Stuckey’s convictions were for 
     violations of subsections (3) and (4) of N.Y. Penal Law § 160.15. App. 4. Stuckey 
     no longer disputes that he was convicted under those subsections. As we detail 
     in  Part  II,  these  dispositions  require  us  to  determine  whether  his  convictions 
     under these particular subsections are violent felonies. 



                                                11
                                                                                                                                                             
                                                                                                                                                




 1   II.    Categorical and Modified Categorical Approaches 

 2          To  determine  which  prior  convictions  qualify  as  violent 

 3   felonies  under  the  ACCA,  we  apply  a  “categorical”  approach  that 

 4   asks whether the least of conduct made criminal by the state statute 

 5   falls  within  the  scope  of  activity  that  the  federal  statute  penalizes. 

 6   United States v. Acosta,  470  F.3d  132,  135  (2d  Cir.  2006).  In  this  case, 

 7   we  therefore  must  inquire  whether  Stuckey’s  prior  first  degree 

 8   robbery  convictions  categorically  qualify  as  “violent  felonies”  as 

 9   defined by 18 U.S.C. § 924(e)(2)(B).  

10          This  inquiry  requires  a  two‐step  analysis.  We  must  first 

11   identify  the  “elements  of  the  statute  forming  the  basis  of  the 

12   defendant’s  conviction.”  Descamps  v.  United  States,  133  S.  Ct.  2276, 

13   2281 (2013). In doing so, we examine what is “the minimum criminal 

14   conduct  necessary  for  conviction  under  [that]  particular  [state] 

15   statute,”  Acosta,  470  F.3d  at  135,  mindful  that  “there  must  be  a 

16   ‘realistic  probability  .  .  .  that  the  State  would  apply  its  statute  to 




                                            12
                                                                                                                                                              
                                                                                                                                                 




 1   conduct’”  that  constitutes  the  minimal  criminal  activity  necessary 

 2   for  a  conviction,  Moncrieffe  v.  Holder,  569  U.S.  184,  191  (2013) 

 3   (quoting Gonzales v. Duenas‐Alvarez, 549 U.S. 183, 193 (2007)). 

 4          Second, we then compare the minimum conduct necessary for 

 5   a  state  conviction  with  the  conduct  that  constitutes  a  “violent 

 6   felony” under the ACCA. 18 U.S.C. § 924(e)(2)(B). If the state statute 

 7   “sweeps  more  broadly”—i.e.,  it  punishes  activity  that  the  federal 

 8   statute does not encompass—then the state crime cannot count as a 

 9   predicate  “violent  felony”  for  the  ACCA’s  fifteen‐year  mandatory 

10   minimum. Descamps, 133 S. Ct. at 2283. 

11          In  some  instances,  an  additional  step  is  required  because  a 

12   “statute[] . . . ha[s] a more complicated (sometimes called ‘divisible’) 

13   structure  .  .  .  .”  Mathis v. United States,  136  S.  Ct.  2243,  2249  (2016). 

14   These  statutes  “list  elements  in  the  alternative,  and  thereby  define 

15   multiple crimes.” Id. at 2249. When a court encounters a statute that 

16   might be violated using alternative elements, a court may “look[] to 




                                             13
                                                                                                                                                            
                                                                                                                                               




 1   a  limited  class  of  documents  (for  example,  the  indictment,  jury 

 2   instructions,  or  plea  agreement  and  colloquy)  to  determine  what 

 3   crime,  with  what  elements,  a  defendant  was  convicted  of.”  Id.  The 

 4   court  then  applies  the  categorical  approach  as  it  normally  would, 

 5   having  determined  that  a  statute  “list[s]  .  .  .  multiple  crimes,”  and 

 6   having  established  the  particular  subsection  under  which  the 

 7   defendant  was  convicted.  Id.  This  approach  is  known  as  the 

 8   modified categorical approach. 

 9          Here, the modified categorical approach applies.  New York’s 

10   first  degree  robbery  statute  lists  four  different  aggravating 

11   circumstances, or different ways of committing the offense. Both the 

12   government  and  Stuckey  agree  that  he  was  convicted  under  N.Y. 

13   Penal  Law  §  106.15  (3)  and  (4),  and  thus  we  must  apply  the 

14   categorical approach only as to these subsections. [A 10] Stuckey has 

15   not argued that convictions under these subsections do not meet the 




                                           14
                                                                                                                                                                      
                                                                                                                                                         




 1   threshold  of  violence  required  by  Johnson  v.  United  States,  559  U.S. 

 2   133 (2010). See App. 1011.6  

 3           As  to  the  ACCA’s  intent  requirement,  we  must  assume  that 

 4   Stuckey himself did not commit or intend to commit the aggravated 

 5   conduct  that  elevated  the  offenses  to  first  degree  robbery.  Rather, 

 6   because  of  the  categorical  analysis,  we  must  assume  that  he  was 

 7   held  responsible  for  the  aggravating  acts  of  an  accomplice.  “[O]ur 

 8   focus  on  the  minimum  conduct  criminalized  by  the  state  statute” 

 9   compels  this  assumption.7 Moncrieffe,  569  U.S.  at  191.  Accordingly, 

10   the  only  question  before  us  is  whether  the  strict  liability  aspect  of 

11   New  York  first  degree  robbery  causes  the  statute  to  “sweep  too 

     6 We  need  not  address  in  this  opinion  the  question  of  whether  all  New  York 
     robberies  qualify  as  a  “violent  felony”  under  the  ACCA—i.e.,  whether  just 
     “forcible  stealing”  requires  the  degree  of  force  mandated  by  the  2010  Johnson 
     decision.  

     7
       We  note  that  there  is  a  “realistic  probability,”  Moncrieffe,  569  U.S.  at  191,  that 
     New  York  would  actually  apply  this  statute  to  co‐participants  who  never 
     intended  an  aggravating  factor  to  occur  during  the  robbery.  See,  e.g.,  People  v. 
     Fingall, 24 N.Y.S.3d 704, 705 (2d Dep’t 2016). (“The court properly instructed the 
     jurors  that  the  prosecution  was  not  required  to  prove  that  the  defendant  had 
     prior  knowledge  of  another  perpetrator’s  intent  to  display  an  operable  firearm, 
     because such knowledge was not an element of robbery in the first degree.”).



                                                    15
                                                                                                                                                                   
                                                                                                                                                      




 1   broadly,”  criminalizing  conduct  that  the  ACCA  does  not  penalize. 

 2   Descamps, 133 S. Ct. at 2283  

 3   III.    The Armed Career Criminal Act 

 4           The  ACCA  imposes  a  fifteen‐year  mandatory  minimum 

 5   sentence on individuals who are convicted of a violation of 18 U.S.C. 

 6   § 922(g), and who have “three previous convictions . . . for a violent 

 7   felony.” 18 U.S.C. § 924(e)(1). A “violent felony” is defined as  

 8           any  crime  punishable  by  imprisonment  for  a  term 
 9           exceeding  one  year  .  .  .  that  –  (i)  has  as  an  element  the 
10           use,  attempted  use,  or  threatened  use  of  physical  force 
11           against  the  person  of  another;  or  (ii)  is  [one  of  several 
12           enumerated  offenses],  or  otherwise  involves  conduct 
13           that  presents  a  serious  potential  risk  of  physical  injury 
14           to another . . . . 
15    
16   Id. § 924(e)(2)(B). This case concerns only 18 U.S.C. § 924(e)(2)(B)(i), 

17   which is known as the “force,” or “elements” clause.8  


     8 Although the “violent felony” definition has two separate parts, courts typically 
     treat this language as containing three different clauses. As noted above, the first 
     clause  is  the  “elements”  or  “force”  clause,  which  comprises  all  of  18  U.S.C. 
     § 924(e)(2)(B)(i).  Section  924(e)(2)(B)(ii)  has  two  separate  clauses—clauses  two 
     and three of the ACCA. The second clause is the “enumerated offenses” clause, 
     which  lists  specific  types  of  crimes  that  count  as  ACCA  predicates.  It  does  not, 
     however, list robbery. The last clause is the residual clause, which the Supreme 

                                                  16
                                                                                                                                                                   
                                                                                                                                                      




 1           Two  Supreme  Court  decisions  interpreting  the  ACCA’s 

 2   elements  clause  provide  particular  guidance  to  us  here.  The  first  is 

 3   Leocal v. Ashcroft, 543 U.S. 1 (2004). In Leocal, the Court addressed the 

 4   “crime of violence” provision at 18 U.S.C. § 16, which uses language 

 5   identical to the elements clause of the “violent felony” definition in 

 6   18  U.S.C.  §  924(e)(2)(B)(i). 9  Leocal  involved  a  conviction  under  a 

 7   Florida  statute  criminalizing  driving  under  the  influence  of  alcohol 

 8   (DUI) and causing serious bodily injury that did not have a mens rea 

9    requirement.  The  government  argued  in  Leocal  that  18  U.S.C.  §  16 

10   does not require a predicate offense to have a mens rea requirement, 

11   and that the DUI offense was therefore a crime of violence under the 

     Court declared unconstitutionally vague in 2015. See Johnson v. United States, 135 
     S.  Ct.  2551  (2015).  The  Court  later  held  that  this  holding  applies  on  collateral 
     review. See Welch v. United States, 136 S. Ct. 1257 (2016). 

     9 As  we  have  previously  observed,  cases  involving  the  “crime  of  violence” 
     definition  under  U.S.S.G.  §  4B1.2(a)  are  “highly  persuasive”  in  interpreting  the 
     ACCA’s  “violent  felony”  provision,  and  vice  versa.  United  States  v.  Reyes,  691 
     F.3d 453, 458 n.1 (2d Cir. 2012); see also United States v. Walker, 595 F.3d 441, 443 
     n.1 (2d Cir. 2010). Similarly, the identical language of the elements clauses of 18 
     U.S.C. § 16(a) and § 924(e)(2)(B)(i) means that cases interpreting the clause in one 
     statute  are  highly  persuasive  in  interpreting  the  other  statute.  See  Johnson,  559 
     U.S. at 140 (noting that 18 U.S.C. § 16 is “very similar to § 924(e)(2)(B)(i)”). 



                                                  17
                                                                                                                                                                     
                                                                                                                                                        




 1   federal  statute.  543  U.S.  at  9.  The  Court  held,  however,  that  the 

 2   elements clause of 18 U.S.C. § 16 “most naturally suggests a higher 

 3   degree of intent than negligent or merely accidental conduct.” Id. In 

 4   reaching this conclusion, the Court emphasized that the word “use” 

 5   in  the  elements  clause  connotes  “active  employment.”  Id.  Thus,  by 

 6   “giv[ing]  words  their  ‘ordinary  or  natural’”  meaning,  the  Court 

 7   reasoned  that  an  offense  qualifying  as  a  “crime  of  violence”  must 

 8   require  that  the  defendant  acted  more  than  merely  negligently  in 

 9   committing that offense. Id. (quoting Smith v. United States, 508 U.S. 

10   223, 228 (1993)).  

11           The second Supreme Court decision is Johnson v. United States, 

12   559 U.S. 133 (2010).10 Johnson 2010 concerned a Florida state criminal 

13   statute for battery. Under the Florida statute, a defendant could face 

14   conviction for “‘actually and intentionally touch[ing]’” a victim. 559 



       We  refer  to  this  Johnson  case  as  Johnson 2010  so  as  not  to  confuse  it  with  the 
     10

     2015  Johnson  decision,  which  involved  the  constitutionality  of  the  ACCA’s 
     residual clause. See Johnson 2015, 135 S. Ct. at 2555‐63. 



                                                   18
                                                                                                                                                            
                                                                                                                                               




 1   U.S. at 136 (alteration omitted) (quoting Fla. Stat. § 784.03(1)(a)). The 

 2   government  contended  that  a  conviction  under  this  statute  could 

 3   nevertheless  qualify  as  an  ACCA  “violent  felony.”  Id.  at  139.  The 

 4   government reasoned that the ACCA’s “physical force” requirement 

 5   included  the  “merest  touching,”  because  that  is  how  “force”  was 

 6   defined at common law. Id. 

 7          The  Court,  however,  determined  that  the  “physical  force” 

 8   required by the ACCA’s elements clause is more demanding. Id. The 

 9   Court  stated  that  it  must  “interpret[]  the  phrase  ‘physical  force’  as 

10   used in defining . . . the statutory category of ‘violent felon[ies].’” Id. 

11   at  140  (second  alteration  in  original)  (quoting  18  U.S.C.  § 

12   924(e)(2)(B));  see  also  id.  (noting  that  18  U.S.C.  §  16  and  the  ACCA 

13   “suggest[]  a  category  of  violent,  active  crimes”  (quoting  Leocal,  543 

14   U.S.  at  11)).  The  Court  concluded  that  “the  phrase  ‘physical  force’ 

15   means  violent  force—that  is,  force  capable  of  causing  physical  pain 

16   or injury to another person.” Id. More recently, the Court confirmed 




                                           19
                                                                                                                                                           
                                                                                                                                              




 1   that  certain  “[m]inor  uses  of  force”  do  not  rise  to  the  level  of 

 2   violence  that  the  ACCA  requires.  United  States  v.  Castleman,  134  S. 

 3   Ct. 1405, 141012 (2014). 

 4          Thus,  ACCA  predicate  convictions  must  satisfy  these  two 

 5   requirements:  (1)  intent  (as  required  by  Leocal)  and  (2)  sufficiently 

 6   violent conduct (as required by Johnson 2010). 

 7   IV.    Application  of  Leocal,  Johnson  2010,  and  the  Modified 
 8          Categorical Approach 
 9           
10          Stuckey  argues  that  we  should  read  Leocal’s  intent 

11   requirement  in  tandem  with  the  Johnson  2010  degree  of  force 

12   requirement. Under this approach, Stuckey’s New York convictions 

13   would  qualify  as  ACCA  predicates  only  if  Stuckey  intended  the 

14   increased  uses  of  force,  that  is,  the  aggravating  conduct  of 

15   subsections  (3)  and  (4)  of  the  robbery  statute.  The  district  court 

16   summarized this argument as “encourag[ing] the Court to combine 

17   Leocal and Johnson 2010 to hold that in order for an individual’s prior 

18   conviction  to  be  deemed  a  violent  felony  under  the  ACCA,  that 


                                          20
                                                                                                                                                             
                                                                                                                                                




 1   individual  must  have  intended  the  use  of  violent  force.”  Stuckey v. 

 2   United States,  224  F.  Supp.  3d  219,  227  (S.D.N.Y.  2016).  The  district 

 3   court,  however,  rejected  this  argument,  reasoning  that  the  “ACCA 

 4   requires only that a crime satisfy Leocal’s minimum intent threshold 

 5   and  that  it  separately  clear  Johnson  2010[’s]  ‘violent  force’  bar  to  be 

 6   deemed a violent felony—nothing more.” Id. at 228. 

 7          We  again  note  that  Stuckey  does  not  contest  that  his  first 

 8   degree  robbery  convictions  satisfy  the  force  requirement  described 

 9   in Johnson 2010. The “[u]se[] or threaten[ed] . . . immediate use of a 

10   dangerous  instrument,”  N.Y.  Penal  Law  §  160.15(3),  or  “[d]isplay 

11   [of] what appears to be a [firearm],” id. § 160.15(4), in the course of a 

12   robbery well exceeds the degree of violent physical force the ACCA 

13   requires.  Such  actions  satisfy  the  plain  text  of  the  ACCA,  which 

14   mandates  only  that  the  predicate  offense  have  “as  an  element  the 

15   use  .  .  .  of  physical  force.”  18  U.S.C.  §  924(e)(2)(B)(i).  The  ACCA’s 

16   text  “focuses  only  on  aspects  of  the  crime  itself,”  Stuckey,  224  F. 




                                            21
                                                                                                                                                           
                                                                                                                                              




 1   Supp.  3d  at  228,  and  mandates  that  a  conviction  for  the  predicate 

 2   offense  require  proof  of  “us[ing]  .  .  .  physical  force,”  18  U.S.C 

 3   § 924(e)(2)(B)(i);  see  also  Mathis,  136  S.  Ct.  at  2252  (noting  that 

 4   “Congress  indicated  [through  the  ACCA’s  text]  that  the  sentencer 

 5   should ask only about whether ‘the defendant had been convicted of 

 6   crimes  falling  within  certain  categories,’  and  not  about  what  the 

 7   defendant  had  actually  done”  (quoting  Taylor  v.  United  States,  495 

 8   U.S. 575, 600 (1990))). 

 9          The intent requirement as to the use of force must also satisfy 

10   Leocal, however. But, we agree with the district court that the intent 

11   and  force  requirements  outlined  in  Leocal  and  Johnson  2010  are 

12   examined  separately.  Under  New  York’s  first  degree  robbery 

13   statute, the state must first prove that the defendant “inten[ded] . . . 

14   to  permanently  deprive  the  victim  of  property  by  compelling  the 

15   victim  to  give  up  property  or  quashing  any  resistance  to  that  act.” 

16   Miller, 661 N.E.2d at 1362. This “requisite intent remains the same” 




                                          22
                                                                                                                                                            
                                                                                                                                               




 1   regardless  of  whether  the  state  charges  a  first,  second,  or  third 

 2   degree  robbery.  Id.  The  statute  then  imposes  strict  liability  for  any 

 3   aggravating  circumstances,  “subjecting  the  robber  to  harsher 

 4   punishment  because  of  the  additional  grievous  consequences 

 5   produced  by  the  intended  forcible  taking.”  Id.  at  1363.  “This 

 6   gradation  of  robbery  offenses  embodies  a  legislative  determination 

 7   that  the  presence  of  one  of  the  enumerated  ‘aggravating  factors’ 

 8   exacerbates the core criminal act and increases the danger of serious 

 9   physical  injury  to  .  .  .  a  non‐participant,  thus  warranting  harsher 

10   punishment  for  the  robber.”  Id. at  1361.  “The  enhanced  severity  of 

11   the  crime  is  therefore  reflected  in  the  statutory  designation  of  the 

12   degree of the offense.” Id.  

13          The  New  York  statute  reflects  the  principle  of  criminal  law 

14   that  a  defendant  may  be  held  responsible  for  actions  taken  by  an 

15   accomplice to certain crimes. See United States v. Peoni, 100 F.2d 401, 

16   402 (2d Cir. 1938) (recounting the history of criminal liability for the 




                                           23
                                                                                                                                                            
                                                                                                                                               




 1   acts  of  other  individuals);  Francis  Bowes  Sayre,  Criminal 

 2   Responsibility  for  the  Acts  of  Another,  43  Harv.  L.  Rev.  689,  70204 

 3   (1930).  Indeed,  certain  federal  offenses  also  embody  this  principle. 

 4   See  Pinkerton  v.  United  States,  328  U.S.  640  (1946);  United  States  v. 

 5   Parkes, 497 F.3d 220, 232 (2d Cir. 2007).  

 6          Stuckey’s  objection  is  that  a  co‐participant  to  the  robbery 

 7   might  brandish  or  discharge  a  firearm  without  the  accomplice 

 8   knowing,  planning,  or  at  all  intending  for  such  additional  violence 

 9   to occur. But the ACCA requires only a threshold intent to engage in 

10   criminal  conduct.  The  New  York  statute  satisfies  this  standard 

11   because  the  state  must  first  establish  the  defendant’s  intent  to 

12   commit robbery, and separately establish that during that robbery, a 

13   member of the robbery committed one of the aggravating acts for an 

14   enhanced penalty to apply. 

15          Leocal does not compel a different result. Commission of a first 

16   degree robbery in New York meets the requirement that a defendant 




                                           24
                                                                                                                                                           
                                                                                                                                              




 1   have “a higher degree of intent than negligent or merely accidental 

 2   conduct.”  543  U.S.  at  9.  Although  the  New  York  statute  allows  an 

 3   individual to be held strictly liable for the display of a weapon, the 

 4   defendant  must  intend  to  engage  in  “forcible  stealing.”  N.Y.  Penal 

 5   Law  §  160.15;  see also People v. Chessman,  429  N.Y.S.2d  224,  229  (2d 

 6   Dep’t  1980)  (noting  defendant  must  have  intent  as  to  the  forcible 

 7   stealing).  Thus,  the  state  must  prove  that  “in  using  or  threatening 

 8   physical  force,  [the]  defendant’s  ‘conscious  objective’  was  either  to 

 9   compel [the] victim to deliver up property or to prevent or overcome 

10   resistance to the taking.” People v. Gordon, 16 N.E.3d 1178, 1184 (N.Y. 

11   2014)  (alterations  in  original)  (internal  quotation  marks  omitted). 

12   The  defendant  must  therefore  actively  and  intentionally  engage  in 

13   the commission of the robbery—precisely what Leocal requires, and 

14   what was not required by the Florida statute at issue in that case. 

15          Decisions  from  other  circuits  support  this  conclusion.  For 

16   example,  in  United  States  v.  Ramon  Silva,  the  Tenth  Circuit 




                                          25
                                                                                                                                                            
                                                                                                                                               




 1   determined  that  it  is  sufficient  that  the  predicate  ACCA  offense 

 2   require  general  intent  as  to  the  conduct  constituting  the  crime.  608 

 3   F.3d  663,  67374  (10th  Cir.  2010).  The  court  rejected  the  argument 

 4   that  a  defendant  must  have  a  specific  intent  to  “injure  or  induce 

 5   fear,”  which  the  dissent  argued  was  required  by  Leocal.  Id.  at  679. 

 6   Rather,  the  court  explained,  it  was  sufficient  for  the  defendant  to 

 7   intentionally  engage  in  “apprehension  causing”  conduct  that 

 8   threatened the use of physical force—even if the defendant did not 

 9   intend to cause injury. Id. at 673; see also United States v. Am, 564 F.3d 

10   25,  3334  (1st  Cir.  2009)  (holding  that  general  intent  as  to  a  crime 

11   involving use of physical force meets the requirements for an ACCA 

12   predicate  offense).  So  too  here:  the  defendant  need  not  commit  the 

13   aggravating  conduct,  but  rather  need  only  intend  to  engage  in  the 

14   conduct of the underlying robbery. 

15          Furthermore,  Rosemond  v.  United  States  does  not  affect  our 

16   conclusion, as Stuckey suggests. 134 S. Ct. 1240 (2014). In that case, 




                                           26
                                                                                                                                                                
                                                                                                                                                   




 1   the defendant, Rosemond, was involved in a “drug deal gone bad” 

 2   when either he or an accomplice shot at a would‐be drug buyer after 

 3   the buyer stole drugs from Rosemond and his fellow drug sellers. Id. 

 4   at  1243.  The  government  charged  Rosemond  with  aiding  and 

 5   abetting a violation of 18 U.S.C. § 924(c),11 which “provides that ‘any 

 6   person who, during and in relation to any crime of violence or drug 

 7   trafficking crime[,] . . . uses or carries a firearm,’ shall receive a five‐

 8   year  mandatory‐minimum  sentence,  with  seven‐  and  ten‐year 

 9   minimums applicable, respectively, if the firearm is also brandished 

10   or  discharged.”  Id.  (alterations  in  original)  (quoting  18  U.S.C. 

11   § 924(c)).  The  district  court  provided  jury  instructions  that  stated 

12   Rosemond  could  be  found  guilty  of  aiding  and  abetting  under  18 

13   U.S.C. § 2 if he (1) participated in the crime, and (2) knew his cohort 

14   used a firearm during the crime. Id. at 1244.  



       The  government  also  charged  Rosemond  with  a  direct  violation  of  18  U.S.C. 
     11

     § 924(c)  on  the  theory  that  Rosemond  discharged  the  firearm.  Only  the  aiding 
     and abetting portion of Rosemond concerns us here. 



                                               27
                                                                                                                                                          
                                                                                                                                             




 1          Rosemond contended that these instructions were insufficient, 

 2   and  the  Supreme  Court  agreed,  holding  that  a  “defendant’s 

 3   knowledge  of  a  firearm  must  be  advance  knowledge”  to  result  in 

 4   aiding and abetting liability under 18 U.S.C. § 924(c). Id. at 1249. To 

 5   reach  this  conclusion,  the  Court  relied  on  the  principle  that  “a 

 6   person aids and abets a crime when . . . he intends to facilitate that 

 7   offense’s commission.” Id. at 1248. Thus, “for purposes of aiding and 

 8   abetting law, a person who actively participates in a criminal scheme 

 9   knowing  its  extent  and  character  intends  that  scheme’s 

10   commission,”  a  principle  that,  under  Rosemond,  extends  to  the 

11   decision whether or not the commission of the crime will involve a 

12   firearm. Id. at 1249. 

13          Rosemond, however, simply interpreted the intent requirement 

14   for aiding and abetting liability. It thus does not bear on the question 

15   of  whether  a  state  offense  that  provides  enhanced  penalties  for  a 

16   defendant  for  violent  aggravating  circumstances  under  a  “strict 




                                         28
                                                                                                                                                          
                                                                                                                                             




 1   liability”  regime  requires  additional  intent  as  to  the  aggravating 

 2   factor to count as an ACCA predicate offense. As we have explained, 

 3   the intent to commit the underlying robbery in the New York statute 

 4   is sufficient for ACCA purposes. 

 5         Thus, having determined that Leocal and Johnson 2010 impose 

 6   separate  thresholds  for  force  and  intent  in  evaluating  potential 

 7   ACCA predicate convictions, we conclude that Stuckey’s first degree 

 8   robbery  convictions  satisfy  the  modified  categorical  approach. 

 9   Stuckey’s  convictions  meet  Leocal’s  intent  requirement  because  the 

10   state was required to prove the robber’s “intent . . . to permanently 

11   deprive  the victim  of  property  by  compelling  the victim  to give up 

12   property.” Miller, 661 N.E.2d at 1362.  

13                               CONCLUSION 

14         For  the  foregoing  reasons,  Stuckey’s  prior  convictions  under 

15   subsections (3) and (4) of the New York first degree robbery statute, 

16   N.Y. Penal Law § 160.15(3)(4), constitute violent felonies under the 




                                         29
                                                                                                                                                   
                                                                                                                                      




1   ACCA’s elements clause. Accordingly, we AFFIRM the judgment of 

2   the district court. 




                                  30